UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4226



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


WARREN RAYVON SANDERS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-04-261)


Submitted:   August 9, 2006                 Decided:   August 31, 2006


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, Randall Stuart Galyon, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Warren Rayvon Sanders pled guilty to distribution of 126

grams of crack cocaine, in violation of 21 U.S.C. § 841(a)(1)

(2000).   The district court sentenced him as a career offender to

a 262-month term of imprisonment.          Sanders’ counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

challenging Sanders’ sentence but stating that, in his view, there

are no meritorious issues for appeal.         Sanders has filed pro se

supplemental briefs.      We affirm.

           Counsel questions whether the district court erred in

classifying Sanders as a career offender under U.S. Sentencing

Guidelines Manual § 4B1.1 (2004), because the predicate convictions

were not charged in the indictment or proved beyond a reasonable

doubt.    This argument is foreclosed by our decision in United

States v. Collins, 412 F.3d 515, 521-23 (4th Cir. 2005) (holding

that   application   of   career   offender   enhancement   falls   within

exception for prior convictions where facts were undisputed, making

it unnecessary to engage in further fact finding about prior

conviction).

           In his pro se supplemental briefs, Sanders asserts that

two of the convictions used to designate him as a career offender

were part of the same course of conduct and, therefore, should not

have been counted as separate convictions.       Because Sanders raises

this issue for the first time on appeal, we review his claim for


                                   - 2 -
plain error.       See United States v. Hughes, 401 F.3d 540, 547-48

(4th Cir. 2005) (discussing standard of review). Our review of the

record convinces us that the district court properly counted

Sanders’ predicate convictions as separate offenses.               See USSG

§ 4A1.2(b); United States v. Green, 436 F.3d 449, 459 (4th Cir.),

cert.    denied,    126   S.   Ct.    2309   (2006);    United    States    v.

Breckenridge, 93 F.3d 132, 137 (4th Cir. 1996).           Thus, we find no

error in the district court’s classification of Sanders as a career

offender.*

              Counsel also suggests that Sanders’ 262-month sentence is

unreasonable.      After United States v. Booker, 543 U.S. 220 (2005),

a district court is no longer bound by the range prescribed by the

sentencing guidelines.         However, in imposing a sentence post-

Booker, courts still must calculate the applicable guideline range

after making the appropriate findings of fact and consider the

range    in   conjunction   with     other   relevant   factors   under    the

guidelines and 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006).



     *
      In his pro se supplemental briefs, Sanders contends that the
district court should not have used relevant conduct from the
dismissed count or the 100:1 crack to powder cocaine ratio in
establishing his base offense level and that the court erred in
determining his criminal history category. We decline to review
these claims in light of our conclusion that the district court
properly sentenced Sanders as a career offender.      We also have
carefully considered Sanders’ claims that he did not receive notice
of the Government’s intention to seek enhanced statutory penalties
under 21 U.S.C. § 851 (2000), and that he was improperly sentenced
under a mandatory sentencing guidelines scheme and find these
claims to be without merit.

                                     - 3 -
United States v. Moreland, 437 F.3d 424, 432 (4th Cir.) (citing

Hughes, 401 F.3d at 546), cert. denied, 126 S. Ct. 2054 (2006).                  As

stated in Hughes, this court will affirm a post-Booker sentence if

it is both reasonable and within the statutorily prescribed range.

Hughes, 401 F.3d at 546-47 (citations omitted).                     “[A] sentence

within    the    proper    advisory   Guidelines     range     is   presumptively

reasonable.” United States v. Johnson, 445 F.3d 339, 341 (4th Cir.

2006).

            Here, the district court sentenced Sanders post-Booker,

appropriately treated the guidelines as advisory, and considered

the § 3553(a) factors.         Because Sanders’ 262-month sentence falls

within a properly calculated guideline range, the sentence is well

within the statutory maximum of life imprisonment, see 21 U.S.C.A.

§ 841(b)(1)(A) (West 1999 & Supp. 2006), and neither Sanders nor

the record suggests any information to rebut the presumption of

reasonableness, we find that the sentence is reasonable.

            In accordance with Anders, we have reviewed the entire

record    for     any     meritorious    issues      and     have    found     none.

Accordingly, we affirm Sanders’ conviction and sentence.                       This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.         If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel    may    move    in   this   court    for   leave    to    withdraw   from


                                       - 4 -
representation.      Counsel’s motion must state that a copy thereof

was served on the client.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                    - 5 -